Mr. Justice Morris
delivered the opinion of the Court:
We think the court below was right in granting the instruction that was requested by the defendant. The plaintiff had entirely failed to make out a case for the consideration of the juiy. There is no evidence whatever in the *523record to show that the deceased was entitled to the protection due to a passenger in the act of entering upon or departing from a train. There is nothing to show that, at the time of his death, he was entitled to enter upon any train of the railroad company. But even if he were so entitled, and if he was at the time of the accident engaged in the attempt to enter a train, it does not follow that a person between whom and the railroad company the relation of passenger and common carrier exists, may close his eyes and shut his ears, and trust implicitly to the company to insure his safety against all hazards. It is elementary law that a common carrier is not an insurer of persons ; and it is equally elementaiy law, that, while the common carrier is justly held to a rigid accountability for the performance of the contract for safe transportation entered into by it, the passenger himself must, at every stage of that transportation, use all the reasonable care and caution of which the circumstances are capable. He may not place himself in a position of obvious danger, and thereafter hold the common carrier liable for the result of his own carelessness.
It is difficult to account for the action of the deceased in the present case. It would seem as if there were some sudden mental paralysis that caused him for the moment to lose the control of his faculties. But this would relegate the occurrence to the category of providential dispensations for which the railroad company should not be held responsible. The only other rational theoiy that we can entertain is that he was so grossly negligent or so remarkably reckless that he must be regarded as himself the author of his own misfortune. In contemplation of law, it was undoubtedly negligence on his part to place himself in the position of danger in which he did place himself, when there was, so far as the record discloses, no inducement whatever to him from the company so to expose himself.
It is of no consequence, perhaps, in this connection that the rule of the company prohibiting the passage of other *524trains while any train was engaged at a station in receiving or discharging passengers, should not be invoked in favor of a person who is not shown to have been aware of its existence or to have acted in reliance upon its enforcement. Nor is it, perhaps, of much consequence that the rule in the present instance did not seem to be applicable at all, inasmuch as the accommodation train had not yet stopped and was not engaged in receiving or discharging passengers at the time when the express train passed. The duty of a railroad company to the public does not depend upon the rules and regulations which it may have formulated for the direction of its own employees. The care and caution required wherever passengers are being discharged or received are the dictate of public policy and of a due regard for the public safety, and should be enforced independently of all regulations of the company. But it does not appear in the present case that the conditions existed at University Station at the time of this accident which demanded the exercise of such care and caution as is claimed here on behalf of the appellant.
But whatever may have been the negligence of the railroad company in this instance, it is entirely clear to us, upon the plaintiff’s own showing, that the disaster which befell the deceased was the immediate result of his own want of ordinary care and prudence. The track, on which the express train was coming, was straight for upwards of a mile. The train could have been seen by the deceased when it was upwards of a mile away, if he had chosen to use his eyes. There was nothing to prevent him from hearing it in due time. There was no confusion, din or bustle, such as often exists at crowded stations, and for which even stalwart men may sometimes be excused for losing their presence of mind. Apparently, the deceased was entirely alone, with nothing to distract his attention, and with every opportunity to observe the approach of both trains and every facility to guard against danger. With such opportunity and such facility, if he, without just *525cause or reason, placed himself in a position of obvious danger, as he undoubtedly did, the unfortunate consequences must be charged to himself as the result of his own negligence. It is no more than conjecture that he intended to enter the accommodation train. Even if he did, that train had not stopped and was not ready to receive him; and the railroad company had assumed no duty with reference to his entry thereon.
We fail to find in the record any testimony whatever to justify the submission of this case to a jury. There was no issue of fact made by that testimony; and there was no possible inference to be drawn from the facts as shown by the plaintiff other than that the accident was the direct result and proximate consequence of the absence of due care and caution on the part of the deceased.
We are of opinion, therefore, that the court below was right in granting the peremptory instruction to the jury to return a verdict for the defendant; and consequently the judgment of that court must be affirmed, with costs. And it is so ordered.